Title: James Moylan to the Commissioners, 4 May 1778
From: Moylan, James
To: First Joint Commission at Paris,Adams, John


     
      Honorable Gentlemen
      L’Orient 4th May 1778
     
     This morning arrived here the Schooner Milford Cap: Blackwell from Rapahanac River in Virginia after a passage of 33 days; she has not brought any letters for you, or public papers of any kind, but the Captain tells me that the new levies were compleated in Virginia and that they were to march a few days after the 28th. of March to General Washington’s Camp about 16 miles from Philadelphia, in which City General Howe still continued. That the people were in good spirits and that the army was tolerably well cloath, but that all the Ports were blocked by English Frigates. This is all the information I procur’d worth your notice. I have the honor to be Honble. Gentlemen Your assurd etc. etc.
     
      James Moylan
     
    